Citation Nr: 1416915	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left fifth finger.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2012, the Veteran testified before the undersigned at the RO.  A transcript of hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA claims file and Veterans Benefits Management Claims file.  The only evidence contained therein is duplicative of the evidence in the paper claims file.

In an August 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a full grant of these matters, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for the following reasons.  The Veteran stated that he was treated at both the hospitals at Naval Air Station Cecil Field and Naval Air Station Pensacola while he was taken off board his ship for limited duty and orthopedic treatment.  His limited duty onshore is also noted in a November 1992 service record.  Records from these facilities have not been requested or obtained.  In addition, the Veteran submitted releases in February 2012 for VA to request medical records from Primary Care of Moorestown and Dr. Arun Kachroo.  While a written statement was received from the Veteran's doctor at Primary Care of Moorestown, no treatment records were requested or obtained from either facility.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to request and obtain any available records pertinent to the Veteran from the hospitals at the Pensacola and Cecil Field Naval Air Stations.  Efforts should continue until VA concludes that the records do not exist or that further efforts to obtain them would be futile.

2.  Take all necessary steps to request and obtain any available records pertinent to the Veteran from Primary Care of Moorestown and Dr. Arun Kachroo, for which the Veteran submitted VA Forms 21-4142 in February 2012.  If new releases are needed from the Veteran, such should be communicated to him.

3.  Conduct any additional development deemed necessary by the receipt of new evidence, to include scheduling the Veteran for VA examinations, if any newly acquired evidence shows that they are warranted.

4.  Thereafter, readjudicate the Veteran's claims.  Return the appeal to the Board after affording the Veteran and his representative the requisite time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



